Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1 and 16  in “Claims - 09/13/2021” have been acknowledged. 
This office action considers claims 1-6, 11-21, 26-30 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 09/13/2021 - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1 and 16 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; 

Claims 1-6, 11-13, 16-21, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20180068983 A1 – hereinafter Chang) in view of Lu et al. (US 20200075540 A1 – hereinafter Lu).
Regarding Claim 1, Chang teaches a carrying substrate (see the entire document; Fig. 2E along with Figs. 2A-2D ; specifically, [0029]-[0040], and as cited below), comprising:

    PNG
    media_image1.png
    338
    519
    media_image1.png
    Greyscale

Chang – Fig. 2E
a first circuit structure (20; Fig. 2E; [0035]) having a first side (top side 20a as shown in Fig. 2A) and a second side (bottom side of 20) opposing the first side (20a); 
at least one circuit component ({21, 23} – [0038] – also see Fig. 2C) disposed on the first side (20a) of the first circuit structure (20) and having a plurality of conductive bodies (23) bonded and electrically connected to two opposing sides thereof (opposing 23 electrically connect to 261 on top and 201 on bottom – see Fig. 2A for 201, Fig. 2C for 261), 
the circuit component ({21, 23}) is electrically connected to the first circuit structure (20) via the plurality of conductive bodies (23) bonded to one of the two opposing sides (23 connects to 20 via 201 – also see Fig. 2A); and 
an encapsulation layer (25 – [0034]) formed on the first side of the first circuit structure (top side of 20) and encapsulating the circuit component (25 encapsulates 20 as shown in Fig. 2C). 
But, Chang as applied above does not expressly disclose wherein the circuit component is a package substrate having a plurality of redistribution layer circuit layers.
However, in a related art, Lu teaches a circuit component is a package substrate having a plurality of redistribution layer circuit layers (Lu Circuit component 80f “corresponds to a package unit” – [0205] – having “a plurality of redistribution layers 4 are formed” – [0211] as shown in Fig. 47).

    PNG
    media_image2.png
    207
    503
    media_image2.png
    Greyscale

Lu – Fig. 47
package substrate having a plurality of redistribution layer circuit layers as taught by Lu into Chang.
The ordinary artisan would have been motivated to integrate Lu structure into Chang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure where a circuit component having a plurality of redistribution layer to route signals to other components as is well known in the art.
Regarding Claim 2, the combination of Chang and Lu teaches the carrying substrate of claim 1, further comprising a second circuit structure formed on the encapsulation layer (Chang 26 formed over encapsulant 25 – Fig. 2C – [0038]) and electrically connected to the circuit component (26 connects to 23 as shown in Fig. 2C).  
Regarding Claim 3, the combination of Chang and Lu teaches the carrying substrate of claim 2, wherein the circuit component (Chang {21, 23}) is electrically connected to the second circuit structure (26) via the plurality of conductive bodies bonded to the other of the two opposing sides (plurality of 23 connect to 26 – as shown in Fig. 2 of Chang).  
Regarding Claim 4, the combination of Chang and Lu teaches the carrying substrate of claim 2, further comprising conductive pillars (Chang 23) disposed in the encapsulation layer (23 in encapsulant 25) and electrically connecting the first circuit structure and the second circuit structure (23 connects to 26 on top and 20 on bottom – Fig. 2C).  
Regarding Claim 5, the combination of Chang and Lu teaches the carrying substrate of claim 2, further comprising a plurality of conductive bumps disposed on the second circuit structure (Chang Conductive elements 27’ disposed on 26 – Fig. 2E – [0045]). 
Regarding Claim 6, the combination of Chang and Lu teaches claim 1 from which claim 6 depends.
But, Chang does not expressly disclose wherein the at least one circuit component comprises at least four circuit components, and the encapsulation layer encapsulates the at least four circuit components.  
However, Lu teaches the circuit component of Fig. 47 comprises at least four circuit components 80f.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the circuit component of Fig. 47 comprises at least four circuit components 80f as taught by Lu into Chang.
The ordinary artisan would have been motivated to integrate Lu structure into Chang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure where a circuit component has at least four components such that multiple components of the same structure maybe formed on the same substrate and then separated to form individual components as well known in the art.
Regarding Claim 11, the combination of Chang and Lu teaches an electronic package (Chang Fig. 2E), comprising: the carrying substrate of claim 1 (20); and at least one electronic component disposed on one of a first side ({21, 23} are above 20 – 24 is disposed on the bottom of 20 – [0046]).  
Regarding Claim 12, the combination of Chang and Lu teaches the electronic package of claim 11, wherein the electronic component is an active element, a passive element, or a combination thereof (Chang 21 is an electronic component [0029] – hence active; 23 is a conductive pillar – [0032] – hence passive element). 
Regarding Claim 13, the combination of Chang and Lu teaches the electronic package of claim 11, further comprising a plurality of conductive elements disposed on other one of the first side (Chang plurality of 23 disposed on 20a – Fig. 2E) and the second side of the carrying substrate without the electronic component (bottom side of 20 does not contain electric component 21).  

Regarding Claim 16, Chang teaches a carrying substrate (see the entire document; Fig. 2E along with Figs. 2A-2D ; specifically, [0029]-[0040], and as cited below), comprising:
providing a first circuit (20; Fig. 2E; [0035]) structure having a first side (top side 20a as shown in Fig. 2A) and a second side (bottom side of 20) opposing the first side (20a); 
disposing at least one circuit component ({21, 23} – [0038]) on the first side (20a) of the first circuit structure (20), 
the circuit component ({21, 23}) has a plurality of conductive bodies (23) bonded and electrically connected to two opposing sides thereof (23 connects to 20 via 201 – also see Fig. 2A), and 
21, 23}) is electrically connected to the first circuit structure (20) via the plurality of conductive bodies (23) bonded to one of the two opposing sides (23 connects to 20 via 201 – also see Fig. 2A); and 
forming an encapsulation layer (25 – [0034])  on the first side of the first circuit structure (top side of 20), and encapsulating the circuit component with the encapsulation layer (25 encapsulates 20 as shown in Fig. 2C).  
But, Chang as applied above does not expressly disclose wherein the circuit component is a package substrate having a plurality of redistribution layer circuit layers or a coreless circuit structure having the plurality of redistribution layer circuit layers.
However, in a related art, Lu teaches wherein the circuit component is a package substrate having a plurality of redistribution layer circuit layers (Lu Circuit component 80f “corresponds to a package unit” – [0205] – having “a plurality of redistribution layers 4 are formed” – [0211] as shown in Fig. 47) or a coreless circuit structure having the plurality of redistribution layer circuit layers.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the package substrate having a plurality of redistribution layer circuit layers as taught by Lu into Chang.
The ordinary artisan would have been motivated to integrate Lu structure into Chang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure where a circuit component having a plurality of redistribution layer to route signals to other components as is well known in the art.
Regarding Claim 17, the combination of Chang and Lu teaches the method of claim 16, further comprising forming a second circuit structure on the encapsulation layer (Chang 26 formed over encapsulant 25 – Fig. 2C – [0038]), and electrically connecting the second circuit structure to the circuit component (26 connects to 23 as shown in Fig. 2C). 
Regarding Claim 18, the combination of Chang and Lu teaches wherein the circuit component (Chang {21, 23}) is electrically connected to the second circuit structure (26) via the plurality of conductive bodies bonded to the other of the two opposing sides (plurality of 23 connect to 26 – as shown in Fig. 2 of Chang).  
Regarding Claim 19, the combination of Chang and Lu teaches the method of claim 17, further comprising disposing conductive pillars (Chang 23) on the first side of the first circuit structure (20a), electrically connecting the first circuit structure and the second circuit structure via the conductive pillars (23 connects to 26 on top and 20 on bottom – Fig. 2C), and encapsulating the conductive pillars with the encapsulation layer (25 encapsulates 23).  
Regarding Claim 20, the combination of Chang and Lu teaches  further comprising disposing a plurality of conductive bumps on the second circuit structure (Chang Conductive elements 27’ disposed on 26 – Fig. 2E – [0045]).  
Regarding Claim 21, the combination of Chang and Lu teaches claim 16 from which claim 21 depends.
But, Chang does not expressly disclose wherein the at least one electronic circuit component comprises at least four circuit components, and the encapsulation layer encapsulates the at least four circuit components.
Lu teaches the circuit component of Fig. 47 comprises at least four circuit components 80f.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the circuit component of Fig. 47 comprises at least four circuit components 80f as taught by Lu into Chang.
The ordinary artisan would have been motivated to integrate Lu structure into Chang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure where a circuit component has at least four components such that multiple components of the same structure maybe formed on the same substrate and then separated to form individual components as well known in the art.
Regarding Claim 26, the combination of Chang and Lu teaches a method for manufacturing an electronic package (Chang Fig. 2E), comprising: providing the carrying substrate (20) of claim 1; and disposing at least one electronic component on one of a first side ({21, 23} are above 20 – Fig. 2E) and a second side of the carrying substrate (24 is disposed on the bottom of 20 – [0046]).  
Regarding Claim 27, the combination of Chang and Lu teaches the method of claim 26, wherein the electronic component is an active element, a passive element, or a combination thereof (Chang 21 is an electronic component [0029] – hence active; 23 is a conductive pillar – [0032] – hence passive element).  
Regarding Claim 28, the combination of Chang and Lu teaches the method of claim 26, further comprising forming a plurality of conductive elements on other one of the first side (Chang plurality of 23 disposed on 20a – Fig. 2E) and the second side of 20 does not contain electric component 21). 

Claims 14-15, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lu and in further view of England et al. (US 9865570 B1 – hereinafter England).
	Regarding Claim 14, the combination of Chang and Lu teaches claim 11 from which claim 14 depends.
	But, the combination does not expressly disclose the electronic package of claim 11, further comprising a heat sink disposed on the carrying substrate.  
	However, in a related art, England teaches disposing a heat sink on a carrying substrate (England heat sink 170 disposed on 154 – Fig. 8; C7 L50-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the disposing a heat sink on a carrying substrate as is taught by England into the combination of Chang and Lu.
The ordinary artisan would have been motivated to integrate England structure into the combination of Chang and Lu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure with heat sink disposed to protect the components from being overheated as is well known.
Regarding Claim 15, the combination of Chang, Lu and England teaches claim 14 from which claim 15 depends.
Chang does not expressly disclose wherein the heat sink is in contact with the electronic component.
However, England teaches the heat sing is in contact with the electronic component (England 104, 120 are in contact with heat sink 170 – Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having the heat sink be in contact with electronic components as is taught by England into the combination of Chang, Lu and England.
The ordinary artisan would have been motivated to modify England structure into the combination of Chang, Lu and England structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure with heat sink disposed to protect the components from being overheated as is well known.
Regarding Claim 29, the combination of Chang and Lu teaches claim 26 from which claim 29 depends.
But, the combination does not expressly disclose disposing a heat sink on the carrying substrate.  
However, in a related art, England teaches disposing a heat sink on a carrying substrate (England heat sink 170 disposed on 154 – Fig. 8; C7 L50-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the disposing a heat sink on a carrying substrate as is taught by England into the combination of Chang and Lu.
England structure into the combination of Chang and Lu structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure with heat sink disposed to protect the components from being overheated as is well known.
Regarding Claim 30, the combination of Chang, Lu and England teaches claim 29 from which claim 30 depends.
But, Chang does not expressly disclose wherein the heat sink is in contact with the electronic component.
However, England teaches the heat sing is in contact with the electronic component (England 104, 120 are in contact with heat sink 170 – Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having the heat sink be in contact with electronic components as is taught by England into the combination of Chang, Lu and England.
The ordinary artisan would have been motivated to modify England structure into the combination of Chang, Lu and England structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure with heat sink disposed to protect the components from being overheated as is well known.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898